Exhibit 10.1




THIS SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF A CONVERTIBLE NOTE (THE
“NOTE”) IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”).




THE NOTE TO WHICH THIS SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES HAS NOT BEEN REGISTERED UNDER THE  1933 ACT, OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, IT MAY NOT BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE NOTE MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND
"U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.




SUBSCRIPTION AGREEMENT

(Offshore Subscribers)




TO:

Mokita Inc. (the “Company”)




a company with offices at 7695 SW 104th St., Suite 210, Miami, FL, 33156




Purchase of Convertible Note




1.

Subscription and Use of Proceeds




1.1

On the basis of the representations and warranties and subject to the terms and
conditions set forth herein, Exchequer Finance Inc., (the “Subscriber”) hereby
irrevocably subscribes for and agrees to purchase one convertible note (the
“Note”) from the Company for an aggregate purchase price of $170,000 (the
“Subscription Proceeds”), substantially in the form attached to this
Subscription Agreement as Exhibit “A” (the subscription and agreement to
purchase being the “Subscription”).  




1.2

On the basis of the representations and warranties and subject to the terms and
conditions set forth herein, the Company hereby irrevocably agrees to sell the
Note to the Subscriber.




1.3

Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company.




1.4

Unless otherwise provided, all dollar amounts referred to in this Subscription
Agreement are in lawful money of the United States of America.




2.

Payment




2.1

The Company received $150,000 from the Subscriber on May 26, 2011.




2.2

The remaining $20,000, which will make up the full Subscription Proceeds
pertaining to the purchase of the Note shall be paid on or before the Closing
Date (as defined in Section 4.1, below) by cheque or wire transfer to the
Company.




3.

Documents Required from Subscriber




3.1

The Subscriber must:




3.2

(a)

complete, sign and return to the Company an executed copy of this Subscription
Agreement prior to the Closing Date; and,





--------------------------------------------------------------------------------

- 2 -







(b)

complete, sign and return to the Company as soon as possible, on request by the
Company, any documents, questionnaires, notices and undertakings as may be
required by regulatory authorities and applicable law




(collectively the “Transaction Documents.”)




4.

Closing




4.1

There shall be no formal closing ceremony with respect to the transactions
contemplated by this Agreement. Instead, the parties shall execute and exchange
the Transaction Documents by facsimile and email and the closing of the
transactions contemplated by this Agreement shall be deemed to have occurred
(the "Closing") on the date (the "Closing Date") that the Company receives the
Subscription Proceeds in full. There may be multiple Closings




5.

Acknowledgements of Subscriber




5.1

The Subscriber acknowledges and agrees that:




(a)

Neither the Note nor the shares of common stock (“Shares”) that may be issued
upon a conversion of the Note (the Note and the Shares may be hereinafter
referred to collectively as the “Securities”) have been or will be registered
under the 1933 Act, or under any state securities or “blue sky” laws of any
state of the United States, and, unless so registered, none of them may be
offered or sold in the United States or, directly or indirectly, to a U.S.
Person, as that term is defined in Regulation S under the 1933 Act (“Regulation
S”), except in accordance with the provisions of Regulation S, pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act and in each case in accordance with applicable state securities laws;




(b)

the Company has not undertaken to, and will have no obligation to, register the
Securities, or any of them, under the 1933 Act;




(c)

it has received and carefully read this Subscription Agreement;




(d)

the decision to execute this Subscription Agreement and acquire the Note
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information (the adequacy of which is hereby
acknowledged) about the Company that is available to any member of the public on
the EDGAR database maintained by the U.S. Securities and Exchange Commission
(the “SEC”) at www.sec.gov;




(e)

there are risks associated with an investment in the Company including, by way
of example and not in limitation, the specific risks identified in the Company’s
most recent periodic reports filed with the SEC and available for viewing at the
SEC’s website at www.SEC.gov;




(f)

it and its advisor(s) have had a reasonable opportunity to ask questions of and
receive answers from the Company in connection with the sale of the Note
hereunder, and to obtain additional information, to the extent possessed or
obtainable by the Company without unreasonable effort or expense;




(g)

all information which the Subscriber has provided to the Company is correct and
complete as of the date the Subscription Agreement is signed, and if there
should be any change in such information prior to this Subscription Agreement
being executed by the Company, the Subscriber will immediately provide the
Company with such information;




(h)

the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Subscriber will hold
the Company harmless from any loss or damage it may suffer as a result of the
Subscriber’s failure to correctly complete this Subscription Agreement;




(i)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:





--------------------------------------------------------------------------------

- 3 -







(i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and




(ii)

applicable resale restrictions;




(j)

none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
Shares of the Company on the OTC Bulletin Board operated by the Financial
Industry Regulatory Authority (“FINRA”);




(k)

none of the Securities may be offered or sold by the Subscriber to a U.S. Person
(as defined in Section 6.2, below, or for the account or benefit of a U.S.
Person (other than a distributor) prior to the end of the Distribution
Compliance Period (as defined herein);




(l)

the Subscriber is not acquiring the Note as a result of, and will not itself
engage in, any “directed selling efforts” (as that term is defined in Regulation
S under the 1933 Act) in the United States in respect of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of the Securities pursuant to
registration thereof under the 1933 Act and any applicable state securities laws
or under an exemption from such registration requirements;




(m)

the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable state securities laws;




(n)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;




(o)

no documents in connection with the sale of the Note hereunder have been
reviewed by the SEC or any state securities administrators;




(p)

there is no government or other insurance covering any of the Securities;




(q)

the issuance and sale of the Securities to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;




(r)

the Subscriber is purchasing the Securities pursuant to an exemption from the
registration and the prospectus requirements of applicable securities
legislation on the basis that the Subscriber is not a resident of either the
United States or Canada and, as a consequence:




(i)

is restricted from using most of the civil remedies available under securities
legislation,




(ii)

may not receive information that would otherwise be required to be provided
under securities legislation, and




(iii)

the Company is relieved from certain obligations that would otherwise apply
under securities legislation; and




(s)

the statutory and regulatory basis for the exemption from U.S. registration
requirements claimed for the offer of the Note, although in technical compliance
with Regulation S, would not be available if the offering is part of a plan or
scheme to evade the registration provisions of the 1933 Act or any applicable
state securities laws; .





--------------------------------------------------------------------------------

- 4 -







6.

Representations, Warranties and Covenants of the Subscriber




6.1

The Subscriber hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the Closing), and
acknowledges that the Company is relying thereon, that:




(a)

the Subscriber is not a U.S. Person as that term is defined in Regulation S;




(b)

the Subscriber is not acquiring the Note for the account or benefit of, directly
or indirectly, any U.S. Person as that term is defined in Regulation S;




(c)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement
and the sale of the Securities to the Subscriber as contemplated in this
Subscription Agreement complies with or is exempt from the applicable securities
legislation of the jurisdiction of residence of the Subscriber;




(d)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;




(e)

if the Subscriber is a corporation or other entity, the entering into of this
Subscription Agreement and the transactions contemplated hereby do not and will
not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;




(f)

the Subscriber has duly executed and delivered this Subscription Agreement and
upon acceptance thereof by the Company it will constitutes a valid and binding
agreement of the Subscriber enforceable against the Subscriber in accordance
with its terms;




(g)

the Subscriber is acquiring the Securities as principal for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and it has not subdivided
its interest in the Securities with any other person;




(h)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Note as principal for the
Subscriber’s own account for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in the
Securities;




(i)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment and
it has carefully read and considered the matters set forth under the heading
“Risk Factors” appearing in the Company’s Forms 10-K, 10-Q, 8-K and any other
filings filed with the SEC;




(j)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;




(k)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;




(l)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber shall promptly notify the Company;





--------------------------------------------------------------------------------

- 5 -







(m)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto;




(n)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber in accordance with its terms;




(o)

the Subscriber is not an underwriter of, or dealer in, the Company’s Shares, nor
is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of any of the Shares;




(p)

the Subscriber is not an underwriter of, or dealer in, the Company’s Shares, nor
is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of any of the Securities;




(q)

the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of restricted period after the date of
original issuance of the Securities (the six month period hereinafter referred
to as the “Distribution Compliance Period”) shall only be made in compliance
with the safe harbor provisions set forth in Regulation S, pursuant to the
registration provisions of the 1933 Act or an exemption therefrom, and that all
offers and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the 1933 Act or an exemption
therefrom and in each case only in accordance with applicable state securities
laws;




(r)

the Subscriber agrees not to engage in any hedging transactions involving any of
the Securities unless such transactions are in compliance with the provisions of
the 1933 Act and in each case only in accordance with applicable state
securities laws;




(s)

the Subscriber (i) is able to fend for itself in the Subscription; (ii) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of its investment in the Securities and the
Company; and (iii) has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment;




(t)

the Subscriber will indemnify the Company against, and will hold the Company
and, where applicable, its respective directors, officers, employees, agents,
advisors and shareholders harmless from, any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all fees,
costs and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any claim, lawsuit, administrative proceeding or investigation
whether commenced or threatened) arising out of or based upon any representation
or warranty of the Subscriber contained herein or in any document furnished by
the Subscriber to the Company in connection herewith being untrue in any
material respect or any breach or failure by the Subscriber to comply with any
covenant or agreement made by the Subscriber to the Company in connection
therewith;




(u)

the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and




(v)

no person has made to the Subscriber any written or oral representations:




(i)

that any person will resell or repurchase any of the Securities,




(ii)

that any person will refund the purchase price of any of the Securities,




(iii)

as to the future price or value of any of the Securities, or




(iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently the Company’s common
shares are quoted on the over-the-counter market operated by the
Over-The-Counter Bulletin Board operated by FINRA.





--------------------------------------------------------------------------------

- 6 -







6.2

In this Subscription Agreement, the term “U.S. Person” shall have the meaning
ascribed thereto in Regulation S.




7.

Acknowledgement and Waiver




7.1

The Subscriber has acknowledged that the decision to purchase the Securities was
solely made on the basis of information available to the Subscriber on the EDGAR
database maintained by the SEC at www.sec.gov.  The Subscriber hereby waives, to
the fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Subscriber might be entitled in connection
with the distribution of the Securities.




8.

Legending of Subject Securities




8.1

The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:




“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).  




ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN)
OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
ACCORDANCE WITH THE 1933 ACT. “UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”




8.2

The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.




9.

Costs




9.1

The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Note or to the
conversion of the Note or the Conversion Shares shall be borne by the
Subscriber.




10.

Governing Law




10.1

This Subscription Agreement is governed by the laws of the State of Nevada and
the federal laws applicable thereto. The Subscriber, in its personal or
corporate capacity and, if applicable, on behalf of each beneficial purchaser
for whom it is acting, irrevocably attorns to the jurisdiction of the courts of
the State of Nevada.




11.

Survival




11.1

This Subscription Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Note by the Subscriber pursuant hereto.




12.

Assignment




12.1

This Subscription Agreement is assignable.





--------------------------------------------------------------------------------

- 7 -







13.

Severability




13.1

The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.




14.

Entire Agreement




14.1

Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else. This
subscription may only be amended by instrument in writing signed by the parties
hereto.




15.

Notices




15.1

All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication.  Notices to the Subscriber shall be directed to the address
on the signature page of this Subscription Agreement and notices to the Company
shall be directed to it at Mokita Inc., 7695 SW 104th St., Suite 210, Miami, FL,
33156, Attention: President.




16.

Counterparts and Electronic Means




16.1

This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument.  Delivery of an executed copy
of this Subscription Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.




17.

Registration Instructions




17.1

The Subscriber hereby directs the Company to cause any Note issued pursuant to
this Subscription Agreement to be registered on the books of the Company as
directed on the signature page of this Agreement.




IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.







Name of Subscriber – Please type or print)




/s/ Authorized Signatory                                             

(Signature and, if applicable, Office)




#13, Oliaji Trade Center, Francis Rachel Street         

(Address of Subscriber)




Victoria                                                                       

(City, State or Province, Postal Code of Subscriber)




Seychelles                                                                   

(Country of Subscriber)




___________________________________________

(Fax and/or E-mail Address of Subscriber)








--------------------------------------------------------------------------------

- 8 -







Registration Information (if different from above)

___________________________________________

 (Name of Subscriber – Please type or print)




___________________________________________

(Signature and, if applicable, Office)




___________________________________________

(Address of Subscriber)




___________________________________________

(City, State or Province, Postal Code of Subscriber)




___________________________________________

(Country of Subscriber)







___________________________________________

(Fax and/or E-mail Address of Subscriber)













A C C E P T A N C E




The above-mentioned Subscription Agreement in respect of the Note is hereby
accepted by Mokita Inc.




DATED at Forth Worth, Texas, the 15th day of March, 2012.




MOKITA INC.







Per:

/s/ Douglas E. Forrest                                         

Authorized Signatory














--------------------------------------------------------------------------------







EXHIBIT “A”




Form of Convertible Note




THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT
A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").




NONE OF THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THIS
SECURITY AND THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.  "UNITED STATES" AND "U.S.
PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.




Dated:  March 15, 2012




U.S. $170,000




CONVERTIBLE NOTE




FOR VALUE RECEIVED, MOKITA INC. (the “Company”) promises to pay to  Exchequer
Finance Inc., of #13 Oliaji Trade Center, Francis Rachel Street, Victoria,
Seychelles, or its registered assigns (the “Holder”), the principal sum of One
Hundred and Seventy Thousand Dollars ($170,000) in lawful currency of the United
States (the “Principal Amount”) on March 15, 2012 or such earlier date as the
Note may be permitted to be repaid as provided hereunder (the “Maturity Date”),
with 10% annual interest, to the Holder on the earlier of (i) the Conversion
Date (as hereafter defined) and (ii) the Maturity Date (except that, if any such
date is not a Business Day, then such payment shall be due on the next
succeeding Business Day) in cash.  The Company may prepay any portion of the
Principal Amount without the prior written consent of the Holder.




This Note is subject to the following additional provisions:




1.

Other Agreements.




1.1

This Note has been issued pursuant to a subscription agreement between the
Company and the Holder dated March 15, 2012 (the “Subscription Agreement”)
pursuant to which the Holder purchased this Note, and this Note is subject in
all respects to the terms of the Subscription Agreement and incorporates the
terms of the Subscription Agreement to the extent that they do not conflict with
the terms of this Note.  This Note may be transferred or assigned.




2.

Events of Default.




2.1

“Event of Default”, wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):




(a)

any default in the payment of the Principal Amount of this Note, free of any
claim of subordination, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise);




(b)

the Company shall fail to observe or perform any other covenant or agreement
contained in this Note or the Subscription Agreement which failure is not cured,
if possible to cure, within 30 calendar days after notice of such default is
sent by the Holder to the Company; or





1




--------------------------------------------------------------------------------










(c)

the Company or any of its subsidiaries (each a “Subsidiary”) shall commence, or
there shall be commenced against the Company or any Subsidiary a case under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any Subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Subsidiary or there is commenced against the Company or any Subsidiary any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Company or any Subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Company or any Subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property
which continues undischarged or unstayed for a period of 60 days; or the Company
or any Subsidiary makes a general assignment for the benefit of creditors; or
the Company shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; or the Company or any
Subsidiary shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or the Company or any
Subsidiary shall by any act or failure to act expressly indicate its consent to,
approval of or acquiescence in any of the foregoing; or any corporate or other
action is taken by the Company or any Subsidiary for the purpose of effecting
any of the foregoing.




2.2

If any Event of Default occurs, the full Principal Amount, together with
interest and other amounts owing in respect thereof to the date of acceleration
shall become, at the Holder’s election, immediately due and payable in cash.
 Upon payment of the full Principal Amount, together with interest and other
amounts owing in respect thereof, in accordance herewith, this Note shall
promptly be surrendered to or as directed by the Company.  The Holder need not
provide and the Company hereby waives any presentment, demand, protest or other
notice of any kind, and the Holder may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law.  Such declaration may be
rescinded and annulled by the Holder at any time prior to payment hereunder and
the Holder shall have all rights as a Note holder until such time, if any, as
the full payment under this Section shall have been received by it.  No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.




3.

Conversion.




3.1

At any time after the Financing Date until this Note is no longer outstanding,
this Note may be converted into Conversion Shares at any time and from
time-to-time, in whole or in part, at the option of the Holder.  The Holder
shall effect conversions by delivering to the Company the form of Notice of
Conversion attached hereto as Annex A (a “Notice of Conversion”), specifying
therein the amount of principal to be converted and the date on which such
conversion is to be effected (a “Conversion Date”); provided that the date upon
which any such conversion may be effected may not be less than 5 calendar days
following the date of delivery of the Notice of Conversion.  If no Conversion
Date is specified in a Notice of Conversion, the Conversion Date shall be the
date that is 5 calendar days after such Notice of Conversion is delivered to the
Company.  To effect conversions hereunder, the Holder shall not be required to
physically surrender the Note to the Company unless the entire principal amount
of this Note has been so converted.  Conversions hereunder shall have the effect
of lowering the outstanding principal amount of this Note in an amount equal to
the applicable conversion.  The Holder and the Company shall maintain records
showing the principal amount converted and the date of such conversions.  The
Company shall deliver any objection to any Notice of Conversion within 10
business days of receipt of such notice.  The Holder, by acceptance of this
Note, acknowledges and agrees that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note may be less than the amount stated on
the face hereof.




3.2

The number of Conversion Shares issuable upon a conversion of any outstanding
principal under the Note shall be determined by the quotient obtained by
dividing (x) by (y) where (x) is equal to the amount of outstanding principal to
be converted and (y) is the Conversion Price (as hereinafter defined).




3.3

Not later than five Trading Days after any Conversion Date, the Company will
deliver to the Holder a certificate or certificates representing the Conversion
Shares (bearing such legends as may be required by applicable law and those
required by the Subscription Agreement) representing the number of Conversion
Shares being acquired upon the conversion of Note.





2




--------------------------------------------------------------------------------










3.4

The conversion price (the “Conversion Price”) in effect on any Conversion Date
shall be shall mean 75% of the average Closing Prices for the ten Trading Days
immediately preceding the Conversion Date.  The term "Closing Price" shall mean,
on any particular date (i) the closing price per share of the Common Stock on
such date on the OTC Bulletin Board, or another registered national stock
exchange on which the Common Stock is then listed, or if there is no such price
on such date, then the closing price on such exchange or quotation system on the
date nearest preceding such date, or (ii) if the Common Stock is not listed then
on the OTC Bulletin Board or any registered national stock exchange, the closing
price for a share of Common Stock in the over-the-counter market, as reported by
the OTC Bulletin Board or in the National Quotation Bureau Incorporated or
similar organization or agency succeeding to its functions of reporting prices)
at the close of business on such date, or (iii) if the Common Stock is not then
reported by the OTC Bulletin Board or the National Quotation Bureau Incorporated
(or similar organization or agency succeeding to its functions of reporting
prices), then the average of the "Pink Sheet" quotes for the relevant conversion
period, as determined in good faith by the Holder, or (iv) if the Common Stock
is not then publicly traded the fair market value of a share of Common Stock as
determined by the Holder and reasonably acceptable to the Company.




3.5

At any time after the Financing Date until this Note is no longer outstanding,
this Note may be converted into Conversion Shares at any time and from
time-to-time, in whole or in part, at the option of the Company.  The Company
shall effect conversions by delivering to the Holder written notice of
conversion specifying therein the amount of principal to be converted and the
date on which such conversion is to be effected (a “Conversion Date”);




3.6

The Company covenants that it will at all times reserve and keep available out
of its authorized and unissued shares of Common Stock such number of shares as
is necessary in order to ensure that a sufficient number are available for the
purpose of issuance of Conversion Shares upon conversion of this Note, free from
pre-emptive rights or any other actual contingent purchase rights of Persons
other than the Holder.  The Company covenants that all Conversion Shares shall,
upon issue, be duly and validly authorized, issued and fully paid and
non-assessable.




3.7

Upon a conversion hereunder the Company shall not be required to issue stock
certificates representing fractions of any Conversion Shares, and the number of
Conversion Shares shall be rounded up or down to the nearest whole number.




3.8

If the Company, at any time while this Note is outstanding: (A) pays a stock
dividend or otherwise makes a distribution or distributions in shares of its
Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock, (B) subdivides outstanding shares of Common Stock into a
larger number of shares, (C) combines (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (D)
issues by reclassification of shares of the Common Stock any shares of capital
stock of the Company, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock outstanding after
such event.  Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.




4.

Repayment




4.1

Repayment of this Note, including all interest, shall be due on the Maturity
Date, unless earlier converted into common shares.




5.

Interest




5.1

Interest on the Principal Amount shall be calculated at 10%, per annum, and be
payable on March 15th of each year that the Note remains outstanding.  





3




--------------------------------------------------------------------------------










6.

Notices




6.1

Any and all notices or other communications or deliveries to be provided by the
Holder hereunder, including, without limitation, any Notice of Conversion, shall
be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service, addressed to the Company, at the address
set forth above, or such other address or facsimile number as the Company may
specify for such purposes by notice to the Holder delivered in accordance with
this Section.  Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, sent by a nationally recognized overnight courier service
addressed to the Holder at the facsimile telephone number or address of such
Holder appearing on the books of the Company, or if no such facsimile telephone
number or address appears, at the address of the Holder to which this Note was
delivered.  Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 5:30 p.m. (Eastern Standard
Time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (Eastern Standard Time) on any
date and earlier than 11:59 p.m. (Eastern Standard Time) on such date, (iii) the
second business day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given.




7.

Definitions.




7.1

For the purposes hereof, in addition to the terms defined elsewhere in this
Note: (i) capitalized terms not otherwise defined herein have the meanings given
to such terms in the Subscription Agreement, and (ii) the following terms shall
have the following meanings:




(a)

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of Florida are authorized or required by law or other
government action to close.




(b)

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class into which such shares may hereafter have
been reclassified or changed.




(c)

“Conversion Date” has the meaning set forth in Section 3.5 hereof.




(d)

“Conversion Price” has the meaning set forth in Section 3.4 hereof.




(e)

“Conversion Share” means shares of the Company’s Common Stock into which
principal and Interest due pursuant to this Note may be converted.




(f)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.




(g)

“Financing Date” means the date on which the Principal Amount is delivered to
the Company by the Investor.




(h)

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.




(i)

“Trading Day” means a day on which the shares of Common Stock are traded on a
trading market on which the shares of Common Stock are then listed or quoted,
provided, that in the event that the shares of Common Stock are not listed or
quoted, then Trading Day shall mean a Business Day.




8.

Replacement of Note if lost or destroyed.




If this Note shall be mutilated, lost, stolen or destroyed, the Company shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated Note, or in lieu of or in substitution for a lost, stolen or destroyed
Note, a new Note for the principal amount of this Note so mutilated, lost,
stolen or destroyed but only upon receipt of evidence of such loss, theft or
destruction of such Note, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Company.





4




--------------------------------------------------------------------------------










9.

Governing law.




All questions concerning the construction, validity, enforcement and
interpretation of this Note shall be governed by and construed and enforced in
accordance with the internal laws of the State of Florida, without regard to the
principles of conflicts of law thereof.




10.

Waivers




Any waiver by the Company or the Holder of a breach of any provision of this
Note shall not operate as or be construed to be a waiver of any other breach of
such provision or of any breach of any other provision of this Note.  The
failure of the Company or the Holder to insist upon strict adherence to any term
of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note.  Any waiver must be in writing.




11.

Usury




If any provision of this Note is invalid, illegal or unenforceable, the balance
of this Note shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances.  If it shall be found that any interest or other
amount deemed interest due hereunder violates applicable laws governing usury,
the applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum permitted rate of interest.  The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive
the Company from paying all or any portion of the principal of or interest on
this Note as contemplated herein, wherever enacted, now or at any time hereafter
in force, or which may affect the covenants or the performance of this
indenture, and the Company (to the extent it may lawfully do so) hereby
expressly waives all benefits or advantage of any such law, and covenants that
it will not, by resort to any such law, hinder, delay or impeded the execution
of any power herein granted to the Holder, but will suffer and permit the
execution of every such as though no such law has been enacted.




12.

Next business day




Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.




IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by a duly authorized officer as of the date first above indicated.







MOKITA INC.

By:/s/ Douglas E. Forrest                                   

 

      title:  President














5




--------------------------------------------------------------------------------







ANNEX A




NOTICE OF CONVERSION




The undersigned hereby elects to convert principal under the Convertible Note of
Mokita Inc., a Nevada corporation (the “Company”), due on March 15, 2014, into
shares of the Company’s common stock (each a “Share”) as of the date written
below.  The undersigned will pay all transfer taxes, intangible or other taxes
payable with respect hereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith.  No fee
will be charged to the holder for any conversion.




The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
Shares.




Conversion calculations:




Date to Effect Conversion:




Principal Amount of Note to be Converted:




Accrued Interest to be Converted:




Number of  Shares to be issued:




Signature:




Name:




Address:















